444 F.2d 221
Alexander D. McNABB, Plaintiff-Appellant,v.Elliott L. RICHARDSON, Secretary of the Department ofHealth, Education andWelfare, Defendant-Appellee.No. 71-1494 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 25, 1971, Rehearing Denied July 16, 1971.

Alexander D. McNabb, pro. se.
Eldon B. Mahon, U.S. Atty., Dallas, Tex., Kathryn H. Baldwin, Appellate Section, Civil Div., Thomas J. Press, Attys., Dept. of Justice, Washington, D.C., L. Patrick Gray, III, Asst. Atty. Gen., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas, Joe Ewing Estes, chief Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM.

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966